DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treves et al. (US 2009/0291672).
As per claim 1, Treves teaches a system for assisting a person to navigate through an airport (Treves, fig. 2 and [0056] and [0063]: System to help guide user through an airport), comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions (Treves, [0073]) to: receive a digital representation of at least a portion of a face of the person in the airport (Treves, [0030], [0050]-[0051], and [0060]: The person may be identified using retina scan when in the airport, since the identification is through computers, the retina scan provide a digital representation of the biometric data); use the 
As per claim 2 (dependent on claim 1), Treves further teaches:
wherein the contact information specifies at least one of: a messaging account associated with the person; an electronic device associated with the person; an email address associated with the person; or a telephone number associated with the person (Treves, [0051], [0065], and [0067]: The contact information for the person is the information used to communication with the person, this includes at least the mobile device associated with the person used for communication).  
As per claim 3 (dependent on claim 1), Treves further teaches:
wherein the navigation information comprises at least one of: gate information; the flight information; a seat assignment; an airport map; or directions through the airport (Treves, [0050], [0055]-[0057], and [0064]-[0065]: The navigation information can include at least flight information, gate information, airport map, and directions through the airport).  
As per claim 4 (dependent on claim 1), Treves further teaches:

As per claim 6 (dependent on claim 1), Treves further teaches:
wherein the at least one processor transmits the navigation information to the person by transmitting the navigation information to a display that presents the navigation information to the person (Treves, [0050], [0055]-[0057], [0064]-[0065], and [0070]: The navigation information is transmitted the person mobile device to be displayed for presentation to the person).  
As per claim 7 (dependent on claim 6), Treves further teaches:
wherein the contact information indicates a location of the person (Treves, [0025], [0047], and [0066]: The mobile device is at least part of the contact information for the person and the location of the person is determined by monitoring location of the mobile device).  
As per claim 8, Treves teaches all the claim limitations as in the consideration of claim 1 above.
As per claim 9, Treves teaches the limitations of claim 8 and further limitations are met as in the consideration of claim 6 above.
As per claim 10, Treves teaches the limitations of claim 8 and further limitations are met as in the consideration of claim 6 above.
As per claim 11, Treves teaches the limitations of claim 8 and further limitations are met as in the consideration of claim 3 above.
As per claim 12 (dependent on claim 8), Treves further teaches:

As per claim 13 (dependent on claim 12), Treves further teaches:
wherein the directions are from a current location of the person (Treves, [0063]: Direction may be from a current location of the person).  
As per claim 14 (dependent on claim 13), Treves further teaches:
wherein the current location is determined according to an image capture device used to obtain the digital representation of the at least the portion of the face (Treves, [0025], [0030], [0047], [0050]-[0051], [0060], and [0066]: The mobile device of the user may be the image capture device used to obtain the retina scan, and is also the device used to determine the location of the person).  
As per claim 15, Treves teaches all the claim limitations as in the consideration of claim 1 above.
As per claim 16, Treves teaches the limitations of claim 15 and further limitations are met as in the consideration of claim 6 above.
As per claim 17, Treves teaches the limitations of claim 15 and further limitations are met as in the consideration of claim 6 above.
As per claim 19, Treves teaches the limitations of claim 15 and further limitations are met as in the consideration of claim 6 above.
As per claim 20, Treves teaches the limitations of claim 15 and further limitations are met as in the consideration of claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treves in view of Venkatesan et al. (US 2008/0209226).
As per claim 5 (dependent on claim 1), Treves does not disclose:
wherein the digital representation of the at least the portion of the face comprises a hash of the at least the portion of the face.
However, in the same art of biometric identification, Venkatesan, [0034] and [0046], teaches that a generated hash of the retina scan may be used to represent the person and identify the person.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Treves’ retinas scan for biometric identification to include a hash of the retina scan, as taught by Venkatesan. The motivation is because hashing provides a well-established benefit of providing more secure biometric identification.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treves in view of Kubler et al. (US 2009/0008439).
As per claim 18 (dependent on claim 17), Treves does not disclose:
wherein the display presents additional flight information unassociated with the person.
However, in the same art of displaying flight information to assist a person to navigate through an airport, Kubler, fig. 2 and [0015], [0017], and [0040], teaches that a map of the 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Treves’ displayed information to include a amp of the airport, as taught by Kubler. The motivation is because the map can be used to assist in giving directions to a destination for the person.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite in the PTO-892 form were previously cited in parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREW W BEE/            Primary Examiner, Art Unit 2699